Title: From George Washington to Robert Alexander, 14 November 1786
From: Washington, George
To: Alexander, Robert

 

Sir,
Mount Vernon 14th Novr 1786

Fifteen months ago I informed you in as explicit language as I was master of, of my want of the money you are indebted to me. I have waited (considering the urgency of my call) with patience to see if you would comply with the demand: But no disposition having yet appeared in you to do this; I find myself under the disagreeable necessity of informing you, that unless you name a time not far distant for payment, & secure the same to me without delay, that I shall (tho’ very reluctantly, as I think you have abundant reason to conclude from my long forbearance) have recourse to the most effectual mode the Law will give me to obtain justice.
It will avail nothing Sir, for you to repeat to me the claim you have upon Mr Custis’s Estate. This, independent of the Law suit, is, I am told, very trifling; but were it otherwise, his affairs & mine now are, & have long been as distinct as yours & mine. If justice is denied you there, seek it; but let it be no plea for withholding my money which ought to have been refunded to me twelve or fifteen years ago, before your dealings with Mr Custis came into existence. I am &c.

G: Washington

